

	

		II 

		109th CONGRESS

		1st Session

		S. 622

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Leahy (for himself,

			 Mr. Levin, Mr.

			 Feingold, and Mr. Lieberman)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Homeland Security Act of 2002

		  (Public Law 107–296) to provide for the protection of voluntarily furnished

		  confidential information, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Restoration of Freedom of Information

			 Act of 2005.

		

			2.

			Protection of Voluntarily Furnished Confidential

			 Information

			Title II of the Homeland

			 Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by

			 striking subtitle B and inserting the following:

			

				

					B

					Protection of Voluntarily Furnished Confidential

				Information

					

						211.

						Protection of Voluntarily Furnished Confidential

				Information

						

							(a)

							Definitions

							In this section:

							

								(1)

								Critical infrastructure

								The term critical

				infrastructure has the meaning given that term in section 1016(e) of the

				USA PATRIOT ACT of 2001 (42 U.S.C. 5195c(e)).

							

								(2)

								Furnished voluntarily

								

									(A)

									Definition

									The term furnished

				voluntarily means a submission of a record that—

									

										(i)

										is made to the Department

				in the absence of authority of the Department requiring that record to be

				submitted; and

									

										(ii)

										is not submitted or used to

				satisfy any legal requirement or obligation or to obtain any grant, permit,

				benefit (such as agency forbearance, loans, or reduction or modifications of

				agency penalties or rulings), or other approval from the Government.

									

									(B)

									Benefit

									In this paragraph, the term

				benefit does not include any warning, alert, or other risk

				analysis by the Department.

								

							(b)

							In general

							Notwithstanding any other

				provision of law, a record pertaining to the vulnerability of and threats to

				critical infrastructure (such as attacks, response, and recovery efforts) that

				is furnished voluntarily to the Department shall not be made available under

				section 552 of title 5, United States Code, if—

							

								(1)

								the provider would not

				customarily make the record available to the public; and

							

								(2)

								the record is designated

				and certified by the provider, in a manner specified by the Department, as

				confidential and not customarily made available to the public.

							

							(c)

							Records shared with other agencies

							

								(1)

								In general

								

									(A)

									Response to request

									An agency in receipt of a

				record that was furnished voluntarily to the Department and subsequently shared

				with the agency shall, upon receipt of a request under section 552 of title 5,

				United States Code, for the record—

									

										(i)

										not make the record

				available; and

									

										(ii)

										refer the request to the

				Department for processing and response in accordance with this section.

									

									(B)

									Segregable portion of record

									Any reasonably segregable

				portion of a record shall be provided to the person requesting the record after

				deletion of any portion which is exempt under this section.

								

								(2)

								Disclosure of independently furnished records

								Notwithstanding paragraph

				(1), nothing in this section shall prohibit an agency from making available

				under section 552 of title 5, United States Code, any record that the agency

				receives independently of the Department, regardless of whether or not the

				Department has a similar or identical record.

							

							(d)

							Withdrawal of confidential designation

							The provider of a record

				that is furnished voluntarily to the Department under subsection (b) may at any

				time withdraw, in a manner specified by the Department, the confidential

				designation.

						

							(e)

							Procedures

							The Secretary shall

				prescribe procedures for—

							

								(1)

								the acknowledgment of

				receipt of records furnished voluntarily;

							

								(2)

								the designation,

				certification, and marking of records furnished voluntarily as confidential and

				not customarily made available to the public;

							

								(3)

								the care and storage of

				records furnished voluntarily;

							

								(4)

								the protection and

				maintenance of the confidentiality of records furnished voluntarily; and

							

								(5)

								the withdrawal of the

				confidential designation of records under subsection (d).

							

							(f)

							Effect on State and local law

							Nothing in this section

				shall be construed as preempting or otherwise modifying State or local law

				concerning the disclosure of any information that a State or local government

				receives independently of the Department.

						

							(g)

							Report

							

								(1)

								Requirement

								Not later than 18 months

				after the date of the enactment of the Restoration of Freedom of Information

				Act of 2005, the Comptroller General of the United States shall submit to the

				committees of Congress specified in paragraph (2) a report on the

				implementation and use of this section, including—

								

									(A)

									the number of persons in

				the private sector, and the number of State and local agencies, that furnished

				voluntarily records to the Department under this section;

								

									(B)

									the number of requests for

				access to records granted or denied under this section; and

								

									(C)

									such recommendations as the

				Comptroller General considers appropriate regarding improvements in the

				collection and analysis of sensitive information held by persons in the private

				sector, or by State and local agencies, relating to vulnerabilities of and

				threats to critical infrastructure, including the response to such

				vulnerabilities and threats.

								

								(2)

								Committees of Congress

								The committees of Congress

				specified in this paragraph are—

								

									(A)

									the Committees on the

				Judiciary and Homeland Security and Governmental Affairs of the Senate;

				and

								

									(B)

									the Committees on the

				Judiciary and Government Reform and Oversight of the House of

				Representatives.

								

								(3)

								Form

								The report shall be

				submitted in unclassified form, but may include a classified annex.

							.

		

			3.

			Technical and conforming amendment

			The table of contents for the

			 Homeland Security Act of 2002 (Public Law 107–296) is amended by

			 striking the matter relating to subtitle B of title II and inserting the

			 following:

			

				

					Subtitle B—Protection of

				Voluntarily Furnished Confidential Information

					Sec. 211. Protection of

				Voluntarily Furnished Confidential

				Information.

				

				.

		

